Citation Nr: 0619583	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or 
necessary special home adaptations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to May 1970.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran testified before a Decision Review Officer at the 
RO in May 2002.  A copy of the transcript is associated with 
the claims file.  

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in June 2004.  Additional development 
was accomplished and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for:  
post-traumatic stress disorder (PTSD), rated 100 percent; 
residuals of a left knee injury, rated 40 percent; residuals 
of a right knee injury, rated 10 percent; residuals of a 
right foot wound, rated 10 percent; thrombophlebitis of the 
left leg, rated 10 percent; tinnitus, rated 10 percent; scars 
of the left thigh, right buttock, left leg and hip, partial 
amputation of the distal phalanx of the right index finger 
and thrombophlebitis of the right leg, all rated as 
noncompensable.  His combined rating is 100 percent.  
Additionally, the veteran is entitled to special monthly 
compensation (SMC) on account of the PTSD rated as 100 
percent and additional service-connected disabilities of 
residuals, injury left knee, right knee, residuals wound to 
the right foot, and thrombophlebitis left leg, independently 
ratable at 60 percent or more from July 13, 1989.  

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes; or ankylosis of the hips or the knees.  

3.  The objective evidence of record does not demonstrate 
that the veteran's service-connected disabilities cause (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or  (3) the loss or loss of use 
of 1 lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only, are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 
C.F.R. § 3.808 (2005).  

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or adaptation grant are not met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 38 C.F.R. 
§§ 3.102, 3.159.  The duty-to-assist letter from the RO dated 
in June 2004, coupled with the June 2001 rating decision, as 
well as the August 2002 statement of the case (SOC), and 
supplemental statement of the case (SSOC) issued in January 
2006, (which effectively re-adjudicated the claim after the 
veteran received the June 2004 letter), satisfied the duty to 
notify provisions.  Specifically, the veteran was notified of 
what evidence he should submit, and that which VA would 
obtain, and the veteran was asked to submit all evidence in 
his possession that pertained to his claims.  All relevant 
records identified by the veteran have been obtained, and a 
hearing was provided the veteran in May 2002.  There is no 
indication in the record that additional evidence relevant to 
the issues on appeal is available and not part of the claims 
file.  Moreover, the veteran has been afforded numerous VA 
examinations in order to clarify the extent of his service-
connected disabilities.  Consequently, the Board finds that 
VA has met the duties to notify and assist.  Although full 
compliance with the above was not completed prior to initial 
adjudication by the RO of the issues on appeal, to the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran seeks assistance in the purchase of an automobile 
and adaptive equipment or adaptive equipment only, or a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or necessary special home 
adaptations.  He specifically contends he is entitled to 
these benefits based on the impairment caused by his service-
connected disabilities involving the upper and lower 
extremities.

Historically, the veteran has been awarded service connection 
for:  post-traumatic stress disorder (PTSD), rated 100 
percent; residuals of a left knee injury, rated 40 percent; 
residuals of a right knee injury, rated 10 percent; residuals 
of a right foot wound, rated 10 percent; thrombophlebitis of 
the left leg, rated 10 percent; tinnitus, rated 10 percent; 
scars of the left thigh, right buttock, left leg and hip, 
partial amputation of the distal phalanx of the right index 
finger and thrombophlebitis of the right leg, all rated as 
noncompensable.  His combined rating is 100 percent.  
Additionally, the veteran is entitled to special monthly 
compensation (SMC) on account of the PTSD rated as 100 
percent and additional service-connected disabilities of 
residuals, injury left knee, right knee, residuals wound to 
the right foot, and thrombophlebitis left leg, independently 
ratable at 60 percent or more from July 13, 1989.  

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b) (2005).  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1) (2005).  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv) (2005).  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  

In order to qualify for assistance in acquiring specially 
adapted housing, the evidence must establish permanent and 
total service-connected disability due to: 1) the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 2) blindness in both eyes, having only light 
perception, plus the loss of use of one lower extremity; or 
3) the loss or loss of use of one lower extremity together 
with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss or loss of use of one lower 
extremity together with the loss or loss of use one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).  

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2005).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a (2005).  

In this case, the preponderance of the objective medical 
evidence currently of record does not support the veteran's 
assertions regarding the use of his extremities.  The 
evidence includes a June 2000 medical prescription from a 
physician, which indicates that the veteran has no functional 
use of his legs; but there is no rationale or explanation 
regarding that statement.  

A February 2001 fee basis examination report indicates that 
the veteran had only a 15 percent limitation of motion in 
each lower extremity when taking into account functional loss 
due to pain and other pathology.  However, the physician 
diagnosed profound muscle weakness and absent sensation in 
both lower extremities.  Radiographs of both knees noted 
probable early osteoarthritis without associated joint 
effusion or additional appreciable abnormality.  Radiographs 
of the feet noted pes cavus.  

During a March 2001 VA examination the diagnosis was myogenic 
and neurogenic weakness involving both lower extremities.  
The examiner stated he could not explain these findings from 
a clinical point of view.  He recommended a neurological 
consultation.  This was performed later that month.  The 
physician concluded that the electromyography and nerve 
conduction studies of both upper and lower extremities 
studies were normal except for decreased numbers in motor 
unit action potentials due to reduced effort and absent H 
reflexes that were of doubtful clinical significance.  In 
conclusion, the examiner also stated that despite the 
veteran's dramatic and diffuse weakness and sensory loss, 
there were no objective significant neuroelectrodiagnostic 
abnormalities.  

In an October 2001 Aid and Attendance Questionnaire, a 
physician determined that the veteran's legs were not usable 
and he was unable to walk without support due to weakness.  

At a May 2002 personal hearing before a Decision Review 
Officer (DRO) at the RO, the veteran testified that he was 
essentially unable to get around without the use of his VA-
issued crutches, wheelchair, walker and/or leg braces.  

A December 2003 progress note noted that the veteran was seen 
by an orthopedist on a fee basis for VA, who noted an 
impression of normal hip exam; bilateral lower extremity pain 
and weakness, more than likely secondary to lumbar spine 
etiology; rule out psychosocial overlay.

In the Board's June 2004 remand, we explained that the 
medical evidence of record, at that time, was confusing and 
contradictory.  Thus, additional medical development was 
deemed necessary to clarify the nature of the veteran's 
service-connected disability and the resulting impairment.

At a March 2005 VA examination, the examiner indicated that 
the veteran definitely needed the assistance of another 
person in attending to the ordinary hazards of daily living 
and he needed assistance of another person to protect himself 
from the ordinary hazards of his daily environment.  The 
examiner noted that the veteran was restricted to some extent 
within the boundaries of his home; however, he was able to go 
out when his wife decided to drive him around.  The examiner 
indicated that he reviewed the medical records, but he did 
not clarify whether his review consisted only of VA 
electronic medical records, or whether he had access to, and 
reviewed, the claims file, to include the June 2004 remand.  
The examiner's diagnosis was extensive injuries to upper and 
lower extremities with the constant use of braces, crutches, 
walker or can.  The examiner opined that the veteran's 
service-connected disability resulted in permanent use of one 
or both feet and permanent loss of use of one or both hands.  
The examiner indicated that none of the veteran's service-
connected disabilities resulted in ankylosis of either knee 
or either hip.  The examiner did not specifically identify 
any of the veteran's service-connected disabilities as 
permanent in nature, although he did indicate that both the 
involvement of the lower and upper extremities definitely 
limited his motion.  The examiner opined that the veteran's 
service-connected disability resulted in loss of use of one 
lower extremity together with the loss of use of one upper 
extremity which affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or wheelchair.  

The examiner based his opinions on the following rationale:  
The veteran was injured by nine hand grenades, and he was 
shot twice in the abdomen and hip; he received numerous 
shrapnel in bilateral knees; he had an abdominal operation 
twice in order to remove bullets from his abdomen; he was 
operated on in order to remove the shrapnel from his knees 
and feet; he had a reconstruction surgery including for the 
right foot which was hit by a hand grenade; he used, 
extensively, crutches, a wheelchair, walker and/or braces, 
which extended from his hip to his feet; he was unstable on 
both knees; there was weakness in all muscles leading to both 
right and left knees; he had inability to ambulate without 
long-legged braces; and because of the inactivity of the 
joints, he sustained mild osteoarthritis in the joints of the 
lower and upper extremities.  The examiner concluded, based 
on these findings, that the veteran had a very serious 
problem.  

In October 2005, the RO determined that the March 2005 
examination was inadequate because the examiner failed to 
identify objective findings that would justify an assessment 
of permanent loss of use of the extremities as related to 
service-connected disabilities.  Furthermore, the examiner 
did not determine the remaining function, if any, of the 
lower extremities as that related to the service-connected 
disabilities of the residuals of injury to the right knee, 
left knee and right foot, as well as thrombophlebitis of both 
lower extremities with history of shrapnel wounds.  Likewise, 
the October 2001 opinion that the veteran's legs were not 
usable and that he was unable to walk without support due to 
weakness is also not supported by any of the objective 
medical evidence.  As such, orthopedic, neurological and 
vascular examinations were ordered.  

A November 2005 VA examination of the arteries and veins was 
essentially negative, as there was no clinical evidence of 
peripheral vascular disease.  A color duplex ultrasound of 
the leg arteries was unremarkable bilaterally demonstrating 
normal morphology, lumen contour and Doppler waveforms as 
well as normal segmental pressure throughout the leg without 
evidence of significant atherosclerotic disease, 
hemodynamically significant stenosis between the heart and 
the feet bilaterally, or other abnormality.

Neurological examination of November 2005 noted a chief 
complaint of weakness.  Motor examination noted tone, bulk, 
and strength were normal.  Deep tendon reflexes were 2+ and 
symmetrical.  Sensory examination noted absent pinprick 
sensation of the left leg.  There was diminished pinprick 
sensation of the left hand.  Electrodiagnostic testing 
revealed normal EMG for both upper and lower extremities and 
paraspinal muscles; normal nerve conduction studies of both 
upper and both lower extremities; normal F waves of both 
upper and both lower extremities; normal H reflexes of both 
lower extremities; paresthesiae; and lower extremity pain.  

The examiner concluded that there was no evidence of 
neuropathy, myopathy, or radiculopathy; no evidence of any 
neurological deficit, neurological disability, or 
neurological dysfunction as a result of any service-related 
injury; and no evidence of any objective neurological 
abnormality which would be related in any way to any service-
related injury.  

The orthopedic examination was conducted in November 2005.  
The examiner initially noted that the veteran was a difficult 
historian who gave a variable history with variable 
complaints regarding his arms and legs in a rambling and 
incomplete fashion.  His history in many instances, according 
to the doctor, was different from that discerned from the 
review of the medical records.  The veteran reported no loss 
of use or function involving the right arm from the shoulder 
to the fingertips including the use of the right index finger 
despite the amputation of the portion of the index finger.  
The veteran reported normal motion of all joints in the right 
upper extremity and normal sensation and grip strength in the 
right hand.  The veteran also reported no pain or change of 
sensation involving the entire left arm from the shoulder to 
the fingertips, with normal motion of the shoulder, elbow, 
wrist, and small joints in the hands and fingers with normal 
grip strength and sensation to the left hand.  Present 
complaints involved constant pain in the right and left hips, 
right and left thigh and both knees.  The veteran reported 
that his left and right knees were weak and gave way, but 
there was no locking.  The veteran also reported that his 
knees swelled daily.  Additionally, the veteran reported that 
he had to wear his braces to drive and that he drove his SUV 
1 1/2 hours to the examination today.  Furthermore, the veteran 
stated that he swam 3 days per week for 20 minutes and that 
this was his most vigorous exercise.

The examiner indicated that the veteran's subjective 
complaints regarding pain and limited motion were not 
substantiated by the examination.  The examiner indicated 
that the veteran had a negative DeLuca regarding the right 
shoulder, left shoulder, right elbow, left elbow, right 
wrist, left wrist, right and left hand, right arm, and left 
arm.  There was no apparent additional functional impairment 
following repetitive use of those joints.  Likewise, the 
veteran had a negative DeLuca regarding the right and left 
hip, right knee, right and left ankle, and right and left 
foot.  There was no apparent additional functional impairment 
following repetitive use.  The veteran had a negative DeLuca 
regarding the left knee.  There was no apparent additional 
functional impairment following repetitive use of the left 
knee.  The doctor noted that the veteran would not be 
expected to have additional limited motion of the left knee; 
his prophylactic restrictions regarding the use of the left 
knee were made on prophylactic basis.  

On examination, the examiner specifically noted that the 
veteran's plastic and steel-hinged leg braces looked new, and 
that he walked using two Canadian forearm crutches, which 
were likewise new in appearance with very little wear of the 
rubber tips and no scuffing or wear involving the rest of the 
crutches.  

Finally, a memo prepared by the veteran's VA doctor notes 
that the veteran had chronic pain and swelling of both his 
knee joints, feet, low back and hands/wrist.  He used a long 
leg brace with bilateral forearm crutches.  He took high dose 
narcotics to control the pain.  

As noted above, the veteran has been awarded service 
connection for:  post-traumatic stress disorder (PTSD), rated 
100 percent; residuals of a left knee injury, rated 40 
percent; residuals of a right knee injury, rated 10 percent; 
residuals of a right foot wound, rated 10 percent; 
thrombophlebitis of the left leg, rated 10 percent; tinnitus, 
rated 10 percent; scars of the left thigh, right buttock, 
left leg and hip, partial amputation of the distal phalanx of 
the right index finger and thrombophlebitis of the right leg, 
all rated as noncompensable.  His combined rating is 100 
percent.  Additionally, the veteran is entitled to special 
monthly compensation (SMC) on account of the PTSD rated as 
100 percent and additional service-connected disabilities of 
residuals, injury left knee, right knee, residuals wound to 
the right foot, and thrombophlebitis left leg, independently 
ratable at 60 percent or more from July 13, 1989.  

As the medical evidence shows, neither an automobile 
allowance or adaptive equipment, nor assistance in acquiring 
specially adapted housing is for application in this case 
because the service connected disabilities are not 
objectively manifested by loss or permanent loss of use of 
one or both feet, loss or permanent loss of use of one or 
both hands, the required permanent impairment of vision of 
both eyes or demonstrated ankylosis of one or both knees or 
one or both hips.  Moreover, the evidence does not 
demonstrate loss of use of the upper and/or lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

The veteran essentially argues that he meets the above 
requirements based on loss of use of his lower extremities.  
In this regard, the Board notes that the term "loss of use" 
of a hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2) (2005).  The Court has 
stated that the "relevant inquiry concerning an SMC award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 
369, 373 (1998). 

The medical evidence shows that while the veteran has 
definite impairment in his lower extremities due to service 
connected disabilities, the medical evidence of record does 
not objectively show loss of use.  The objective medical 
evidence of record consists of, inter alia, a series of 
examinations conducted between 2001 and November 2005 which 
were essentially negative for vascular disability, and 
negative for neurological disability.  Orthopedic 
examinations indicated that the veteran had some limitation 
of motion, pain, swelling and arthritis of the knees and 
legs.  Moreover, the wear and tear on the veteran's assistive 
devices was minimal, according to the November 2005 
orthopedic examiner, even though the veteran reported that he 
was unable to walk without the use of those devices.  This 
objective evidence does not support the veteran's assertion 
that he has no use of his legs and must use assistive devices 
in order to walk.  While earlier examinations tend to show 
that it may not be comfortable, or easy, for the veteran to 
walk without the constant use of assistive devices, the 
objective medical evidence does not indicate that the veteran 
is unable to walk or that he has lost all use of his lower 
extremities.  

The Board is aware that a March 2005 VA examiner indicated 
that the veteran's service connected disabilities resulted in 
loss of use of his extremities.  Nevertheless, it appears 
that the doctor based this conclusion on a history as 
reported by the veteran, as well as VA treatment records.  
The doctor did not cite to any diagnostic testing or physical 
examination findings to support his conclusion that the 
veteran "had a very serious problem."  Rather, the March 
2005 VA doctor relied upon the veteran's history of his 
military injuries, as well as the veteran's own assertion 
that he was unable to ambulate without the use of braces 
and/or crutches.  Although the veteran reported to the 
examiner that he had lost the use of his legs, there is no 
independent medical opinion with adequate rationale and 
objective evidence to support the veteran's assertions.  
Rather, it appears that the veteran's own rendition of his 
history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  

Moreover, walking with severe discomfort and/or pain does not 
equate to loss of use.  While the use of crutches and/or 
braces may facilitate ambulation and/or provide prophylactic 
stability, the mere use of these devices is not, in and of 
itself, objective evidence showing the inability to walk 
without them.  The veteran does not demonstrate "loss of use" 
of his legs, i.e., the objective evidence of record does not 
show that the impairment of his lower extremities is such 
that he would be equally well served by amputation of his 
feet with use of a suitable prosthetic device or that it is 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Finally, the Board 
observes that the veteran was able to drive the 1 1/2 hours to 
his November 2005 examination and that he is able to swim for 
20 minutes three times per week.  The evidence of record 
fails to demonstrate that the veteran has ankylosis of one or 
both knees or one or both hips as a result of his service-
connected disabilities.  Thus, the Board finds that the 
veteran is not entitled to adaptive equipment for an 
automobile or specially adapted housing.  38 U.S.C.A. 
§§ 2101(a), 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv), 3.809 (2005).  

Furthermore, the criteria are also not met for eligibility 
for a special home adaptation grant, because under 38 C.F.R. 
§ 3.809(a), the record does not show the veteran has 
blindness in both eyes or the anatomical loss or loss of use 
of both hands.

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disorders, which 
are collectively rated totally disabling.  Yet the medical 
evidence simply does not demonstrate that he currently has 
loss of use of his lower extremities, or that he is precluded 
from locomotion without the use of assistive devices.  The 
preponderance of the evidence is against the claim for 
financial assistance in the purchase of an automobile and/or 
adaptive equipment, and/or acquiring specially adapted 
housing or a home adaptation grant; thus the benefit-of-the-
doubt rule does not apply, and the claims must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only is denied.

Entitlement to financial assistance in the purchase of 
special adaptive housing or in acquiring a special home 
adaptation grant is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


